            Case 2:18-cr-00049-cr Document 67 Filed 12/04/18 Page 1 of 1



                                   NOTICE OF HEARING




                  UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT



United States of America

       v.                                         Case No. 2:18-cr-049

Angelo Peter Efthimiatos



TAKE NOTICE that the above-entitled case has been scheduled at 02:30 p.m., on, Tuesday,
December 04, 2018, in Burlington, Vermont, before Honorable Christina Reiss, District Judge,
for a Telephone Conference.


Location: Courtroom 542                                   JEFFREY S. EATON, Clerk
                                                          By: /s/ Jennifer B. Ruddy
                                                          Deputy Clerk
                                                          12/4/2018

TO:

Eugenia A. Cowles, AUSA
Nicole Cate, AUSA

Craig S. Nolan, Esq.

Anne Pierce, Court Reporter
